Case 1:20-cv-00009-JB-N Document 16 Filed 07/22/20 Page 1 of 1                     PageID #: 34




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ALABAMA
                              SOUTHERN DIVISION

TORRECO HOSKIN, AIS # 196878,                )
  Plaintiff,                                 )
                                             )
v.                                           )   CIVIL ACTION NO. 1:20-00009-JB-N
                                             )
BRANDON McKENZIE and                         )
JERMAINE BULLARD,                            )
  Defendants.                                )

                                            ORDER

       After due and proper consideration of the issues raised, and there having been no objections

filed, the Report and Recommendation of the Magistrate Judge (Doc. 15) made under 28 U.S.C. §

636(b)(1)(B)-(C), Federal Rule of Civil Procedure 72(b), and S.D. Ala. GenLR 72(a)(2)(S), and

dated June 26, 2020, is ADOPTED as the opinion of this Court.

       Accordingly, it is ORDERED that the Plaintiff’s motion for a stay of this action (see Doc.

13) is DENIED, and that this action is DISMISSED without prejudice as duplicative of the

claims and causes of action in Torreco Hoskin v. Brandon D McKenzie et al., Case No. 1:19-cv-

00143-JB-N.

       Final judgment in accordance with this Order and Federal Rule of Civil Procedure 58 shall

be entered separately.

       DONE and ORDERED this 21st day of July, 2020.

                                                     /s/ JEFFREY U. BEAVERSTOCK
                                                     UNITED STATES DISTRICT JUDGE
